     Case 1:20-cv-03228-RMP   ECF No. 43   filed 05/12/21   PageID.734 Page 1 of 22




1    CHRISTOPHER J. KERLEY, WSBA #16489
     Evans, Craven & Lackie, P.S.
2
     818 W. Riverside, Suite 250
3    Spokane, WA 99201-0910
4    Telephone (509) 455-5200
     Fax (509) 455-3632
5
     ckerley@ecl-law.com
6    Among Attorneys for Defendants
7
     D. R. (ROB) CASE, WSBA #34313
8
     Larson Berg & Perkins PLLC
9    City of Selah
10   115 West Naches Avenue
11
     Selah, WA 98942
     Telephone (509) 698-7330
12   Rob.Case@selahwa.gov
13
14   Among Attorneys for Defendants
15
                      UNITED STATES DISTRICT COURT
16               FOR THE EASTERN DISTRICT OF WASHINGTON
17
       SELAH ALLIANCE FOR EQUALITY,
18
       COURTNEY HERNANDEZ, REV.                    Case No. 1:20-cv-3228
19     DONALD DAVIS JR., LAURA PEREZ,
20     ANITA CALLIHAN, KALAH JAMES,                DEFENDANTS’ RESPONSE
       CHARLOTTE TOWN, AMANDA                      TO PLAINTIFFS’ MOTION
21
       WATSON, and ANNA WHITLOCK,                  FOR PRELIMINARY
22                           Plaintiffs,           INJUNCTION
23     vs.
24
       CITY OF SELAH; SHERRY
25     RAYMOND, in her official capacity as
26     Mayor of the City of Selah; and DONALD
27
       WAYMAN, in his official capacity as City
       Administrator for the City of Selah,
28
29                                 Defendants.
30
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                    Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                 818 W. Riverside, Suite 250
                                                                        Spokane, WA 99201-0910
     - Page 1                                                  (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP       ECF No. 43     filed 05/12/21   PageID.735 Page 2 of 22




1           The City1 responds as follows to Plaintiffs’ Motion for Preliminary
2    Injunction:
3                                         INTRODUCTION
4
5
            The Plaintiffs’ motion is almost entirely an attack on a straw man.
6
     Plaintiffs’ factual recitations and legal arguments focus on the hallowed status of
7
     political speech under the First Amendment, the strict scrutiny applied to content-
8
9
     based laws regulating speech, the constitutionality of Selah’s “political sign”

10   ordinance (SMC 10.38.050), and actions taken by the City during the summer and
11   fall of 2020 to enforce SMC 10.38.050 at a time the City believed the regulation
12   was constitutional. But last summer, after communicating with Plaintiffs’ counsel
13   and examining Reed v. Town of Gilbert, 576 US 155 (2015), the City conceded
14
     SMC 10.38.050 is facially unconstitutional and ceased enforcing it. Consistent
15
     with this concession, Defendants admitted in their Answer to Plaintiffs’ Complaint
16
     that SMC 10.38.050 is facially unconstitutional, and the City is in the process of
17
18   amending its sign regulations to eliminate SMC 10.38.050. Given this, the
19   constitutionality of SMC 10.38.050 is moot (see discussion of mootness, infra)
20   and, to the extent Plaintiffs seek a preliminary injunction relative to SMC
21   10.38.050, Plaintiffs’ motion should be denied.
22
            The City is enforcing its sign regulation that prohibits all free-standing
23
     signs, regardless of message or content, in the public right-of-way. (SMC
24
     10.38.100).     Thus, the relatively narrow issue before the court is the
25
26
     constitutionality of that provision.
27
28
29   1
      Throughout this brief, unless otherwise indicated, Defendants are referred to
30   collectively as “the City”.
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                   Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                              818 W. Riverside, Suite 250
                                                                              Spokane, WA 99201-0910
     - Page 2                                                        (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP       ECF No. 43      filed 05/12/21   PageID.736 Page 3 of 22




1           Because SMC 10.38.100 is content-neutral, advances significant City
2    governmental interests, and leaves Plaintiffs ample alternative channels for
3
     communicating their message and beliefs, the regulation passes First Amendment
4
     muster. Thus, to the extent Plaintiffs’ motion asks the court to prohibit the City
5
     from removing all free-standing signs, including Plaintiffs’, from the public right-
6
7    of-way, the motion should be denied.2
                                                  FACTS
8
            A.     Genesis and root cause of dispute between Plaintiffs and the
9
                   City
10
11          The tensions that underlie this lawsuit germinated in June of 2020, in the
12   wake of George Floyd’s death and subsequent Black Lives Matter (BLM)
13   demonstrations that occurred in Portland, Seattle and other parts of the country.
14   On June 6, 2020, outside BLM members or supporters, joined by a much smaller
15
     number of Selah residents, brought BLM’s message and methods to Selah in the
16
     form of a march. Decl. of Donald Wayman, pp. 4-6, p. 8, ll. 18-20. At that event,
17
     Selah City Administrator Donald Wayman was approached by a woman he did
18
19
     not recognize, and who did not identify herself. Decl. of Donald Wayman, p. 8,
20   ll. 18-20. Mr. Wayman later learned the person was Holly Cousens, the Assistant
21   Mayor of the City of Yakima. Decl. of Donald Wayman, p. 8, ll. 19-20, p. 9, ll.
22   1-2. Ms. Cousens asked Mr. Wayman what his personal opinions were of the
23   BLM march. Id.
24
25   2
      Based on the breadth of their statement of facts and supporting declarations, one
26   might assume Plaintiffs are mounting a selective enforcement and “as applied”
27   challenge to the City’s sign regulations. However, in a footnote to their brief on
     page 10, Plaintiffs concede that, in requesting preliminary injunctive relief, they
28
     are bringing only a facial challenge. Thus, the issue before the court is whether
29   that portion of the SMC sign regulations prohibiting free-standing signs on the
30   public right-of-way – SMC 10.38.100 – is facially constitutional.
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                     Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                818 W. Riverside, Suite 250
                                                                               Spokane, WA 99201-0910
     - Page 3                                                         (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP    ECF No. 43   filed 05/12/21   PageID.737 Page 4 of 22




1           By this point, Mr. Wayman had done a significant amount of research on
2    BLM as a movement. Decl. of Donald Wayman, p. 9, ll. 1-3. Mr. Wayman learned
3
     through his research that BLM’s national organizers, including Patrisse Cullors,
4
     had described herself as a “trained Marxist”, and that BLM’s stated policy
5
     objectives included disruption of the American nuclear family in favor of an all-
6
7    powerful central government. Decl. of Donald Wayman, p. 9, ll. 1-6. Mr.
8    Wayman, a retired marine colonel who spent much of his military career
9    responding to insurgencies overseas, also could not help but notice similarities
10   between the BLM movement in the USA and totalitarian movements in foreign
11
     nations that he had directly witnessed. Decl. of Donald Wayman, p. 9, ll. 2-10.
12
            Mr. Wayman heard the marchers in Selah on June 6, 2020 shouting “No
13
     justice, no peace!”, presumably in reference to the death of George Floyd. Decl.
14
15
     of Donald Wayman, p. 9, ll. 11-12. Mr. Wayman found this perplexing, in his
16   position as City Administrator, given that Selah had never had any problems with
17   brutality or racism by its police force. Mr. Wayman observed that the marchers
18   included several school-aged children, who seemed to be mindlessly parroting
19
     slogans fed to them by adults. Decl. of Donald Wayman, p. 9, ll. 11-12.
20
            When Ms. Cousens asked for Mr. Wayman’s personal opinion, he opined
21
     that the march looked reminiscent of a communist indoctrination effort. Decl. of
22
     Donald Wayman, p. 9, ll. 17-20. This was Mr. Wayman, as a citizen, voicing his
23
24   personal opinion on some of the tenants and methods of BLM as an organization.
25          Unfortunately, Ms. Cousens posted a distorted account of Mr. Wayman’s
26   comments on Facebook. Decl. of Donald Wayman, p. 10, ll. 7-8. Among other
27   things, Ms. Cousens implied that Mr. Wayman had threatened her and the
28   marchers with a concealed weapon, which was a fabrication. Declaration of
29   Donald Wayman, p. 10, ll. 7-9.
30
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                     Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                  818 W. Riverside, Suite 250
                                                                         Spokane, WA 99201-0910
     - Page 4                                                   (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43     filed 05/12/21   PageID.738 Page 5 of 22




1           The reaction of BLM and its supporters to Ms. Cousens’ Facebook post was
2    swift and predictable. Because Mr. Wayman had the audacity to criticize BLM as
3    a movement, and voice his disapproval of some of its beliefs and methods, he was
4    vilified and attacked. See Declaration of Donald Wayman, pp. 11-12. Some or
5    all of the Plaintiffs were part of that effort, which continues.3
6           If one theme emerges from the preliminary injunction record, it is that
7    Plaintiffs’ activities in Selah since June 6, 2020 have been motivated in very large
8    part by an intense animus toward Mr. Wayman.
9           B.    Plaintiffs’ Other Activities in Selah
10          Not all of the activities of the Plaintiffs and/or their supporters in Selah have
11
     been the peaceful advancement of “equity and inclusion.” The messages that
12
     Plaintiffs and/or their supporters chalked on Selah streets and sidewalks were often
13
     vicious personal attacks against Mr. Wayman and other members of the City’s
14
15   workforce, including the Mayor, the City attorney, and the Selah Police
16   3
      In the wake of Ms. Cousens’ Facebook post, the Plaintiffs and/or their supporters
17   wrote letters, emails and on-line posts, demanding that Mr. Wayman be summarily
18   fired. They slandered Mr. Wayman as a supposed pedophile, via flyer-style signs
     they placed on light posts and via messages throughout the City. Declaration of
19
     Donald Wayman, p. 11, ll. 10-20. Mr. Wayman regularly experienced hang-up
20   calls and threatening messages on his office telephone. Id. Suspicious packages
21   and items began appearing on the front porch of Mr. Wayman’s private residence.
22
     Individuals created at least two websites assailing Mr. Wayman personally and
     trying to get him fired. Id. The City’s official Facebook page was filled with
23   inflammatory comments and efforts to generate a lawsuit, to the point it had to be
24   de-activated. Declaration of Donald Wayman, p. 12, ll. 1-2. In response to this
25
     de-activation, someone created imposter Facebook pages for the City and the
     Selah Police Department, and used those pages to spread disinformation and
26   divisive rhetoric. Declaration of Donald Wayman, p. 12, ll. 1-4. When Mr.
27   Wayman traveled after hours to an event at a park in Yakima, he was met by
28   uninvited individuals who chalked the ground with hateful messages and
     eavesdropped on the entire event. Declaration of Donald Wayman, p. 12, ll. 2-6.
29
30
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                         Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                      818 W. Riverside, Suite 250
                                                                             Spokane, WA 99201-0910
     - Page 5                                                       (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43    filed 05/12/21   PageID.739 Page 6 of 22




1    Department. Declaration of Donald Wayman, p. 12, ll. 7-13. In addition to
2    drawing chalk penises and sexually insulting images, individuals wrote chalk
3
     comments such as “Fuck SPD”, “SPD is guilty”, and “SPD is racist, sexist,
4
     homophobic, transphobic”. Declaration of Donald Wayman, p. 12, ll. 7-17.
5
            C.    Plaintiffs’ BLM “Demands” to City
6
7           On June 15, 2020, approximately one week after the first march in Selah,
8    Plaintiffs delivered a written list of “demands” to the Mayor. Declaration of
9    Donald Wayman, p. 12, l. 20, p. 13. Ll. 1-4. The Plaintiffs’ list was labeled “Selah
10   Black Lives Matter Protestor Demands”. Declaration of Donald Wayman, p. 13,
11
     ll. 5-6. Among other things, the Plaintiffs demanded “re-direction of [Selah’s]
12
     police funding towards other agencies” “removal of any ‘Selah’ police presence
13
     from school grounds.”, Declaration of Donald Wayman, p. 13, ll. 5-10, “re-naming
14
15
     a major city street after Martin Luther King, Jr.” and making “investments in
16   community social services, education, after-school programs, mental health
17   services, [and] housing”. Declaration of Donald Wayman, p. 13, ll. 5-12.
18          D.    City’s Reaction to Plaintiffs’ “Demands” and Subsequent
19                Protests in front of Mayor’s Restaurant
20          The Mayor, Sherry Raymond, did not submit to the Plaintiffs’ tactics or
21
     demands. Instead, on June 17, 2020, she issued a “Proclamation” that recognized
22
     residents’ right to lawfully engage in free speech, stated the City’s policy of not
23
     discriminating against political rallies or against rally attendees based on their
24
25
     views, affirmed the City’s support of Mr. Wayman as City Administrator, and
26   emphasized the importance of black people and all human life. Declaration of
27   Donald Wayman, p. 13, ll. 16-17, p. 14, ll. 1-16.
28          When the Mayor did not fire Mr. Wayman as the Plaintiffs demanded,
29
     Plaintiffs and/or their supporters set about trying to disrupt the Mayor’s local
30
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                       Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                    818 W. Riverside, Suite 250
                                                                           Spokane, WA 99201-0910
     - Page 6                                                     (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43    filed 05/12/21   PageID.740 Page 7 of 22




1    restaurant, King’s Row. Declaration of Donald Wayman, p. 15, ll. 1-2. They
2    repeatedly protested in front of the restaurant, and sometimes on the business
3
     grounds. Id. They shouted at customers, called the Mayor vicious things (such as
4
     pedophile protector), and spread other lies and hatred. Declaration of Donald
5
     Wayman, p. 15, ll. 2-5.4
6
7           E.    Plaintiffs’ Additional Demand to City
8           In July and August 2020, the Plaintiffs, this time through their attorneys,
9    issued more demands to the City. Declaration of Donald Wayman, p. 16, ll. 3-4.
10   Mr. Wayman, the Mayor, and the City Attorney, Rob Case, had an in-person
11
     meeting at City Hall with attorneys from the Perkins-Coie firm. Declaration of
12
     Donald Wayman, p. 16, ll. 5-13. In addition to demanding that the City forever
13
     allow the Plaintiffs to draw in the middle of City streets, the attorneys insisted that
14
15
     the City establish and fund a non-profit corporation to help the Plaintiffs organize
16   and advocate. Id. In effect, they demanded the City set up something similar to
17   the S.A.F.E. group. Id. Mr. Wayman, the Mayor, and the City Attorney regarded
18   that demand as completely unrealistic, similar to the Plaintiffs’ defund-the-police
19   demands, because the City cannot expend taxpayer funds to benefit any particular
20
     advocacy group. Id.
21
            F.    Actions/Statements of the City Relative to Chalk Marking
22
            After Plaintiffs and/or Plaintiffs’ supporters began marking City streets and
23
24
     sidewalks with chalk, the City, initially through its Chief of Police and later via
25
26   4
      Plaintiffs and/or their supporters have also attacked the City Attorney, Rob
27   Case. On Facebook, individuals accused Mr. Case of stalking women and little
     girls throughout town and said that the Selah Police Department had supposedly
28
     “confirmed” that he had done so. Declaration of Donald Wayman, p. 15, ll. 7-
29   10. See also Declaration of D. R. “Rob” Case.
30
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                        Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                     818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
     - Page 7                                                      (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43    filed 05/12/21   PageID.741 Page 8 of 22




1    the City Attorney, issued multiple letters articulating the City’s position that
2    chalking City streets and sidewalks constituted criminal mischief under RCW
3
     9A.48.090(1)(b). Declaration of Donald Wayman, p. 16, ll. 16-18. While the
4
     Plaintiffs claim the City, in those letters “threatened to criminally prosecute the
5
     individuals for said chalk”, ECF 029, p. 7, ll. 18-19, p. 18, 3-4, in reality the City
6
7    Attorney’s June 30, 2020 letter was much softer. Therein, the City Attorney stated
8    the City had not prosecuted anyone, had merely warned individuals, and that the
9    City did not desire to prosecute anyone over chalk writing and marking. The City
10   Attorney went on to indicate that the City would consider the matter closed so long
11
     as Perkins-Coie’s clients (the Plaintiffs) did not again create unauthorized graffiti
12
     on public property. Declaration of Donald Wayman, p. 17, ll. 1-9.
13
            In response to the City Attorney’s June 30th letter, the Plaintiffs amplified
14
15
     their efforts. They continued chalking City streets and sidewalks, and began
16   chalking City buildings such as City Hall and the Municipal Courthouse.
17   Declaration of Donald Wayman, p. 17, ll. 10-12. On one occasion in mid-2020, a
18   future S.A.F.E. member used aerosol-based spray chalk on a City sidewalk in front
19
     of the Civic Center to create a Soviet-style hammer and sickle and write “Black
20
     Lives Matter”. Declaration of Donald Wayman, p. 17, ll. 10-14, p. 18, l. 1.
21
     Aerosol-based spray chalk is similar to spray paint, and to remove that “drawing”
22
     City workers had to sandblast the sidewalk and apply a new concrete skim coat.
23
24   Declaration of Donald Wayman, p. 18, ll. 1-3.
25          In an effort to reach a compromise, the City Attorney, on July 16, 2020,
26   issued a letter to Plaintiffs’ attorneys at Perkins-Coie. Declaration of Donald
27   Wayman, p. 18, ll. 4-8. The letter advised the Plaintiffs that the usage of traditional
28
     stick chalk on City sidewalks/walkways would be allowed, but that the City would
29
30
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                        Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                     818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
     - Page 8                                                      (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43    filed 05/12/21   PageID.742 Page 9 of 22




1    not permit the Plaintiffs to use aerosol-based spray chalk or to write on City
2    buildings. Id.
3
            Significantly, the City has not prosecuted anyone for chalking or marking
4
     City property. Declaration of Donald Wayman, p. 18, ll. 9-10. Rather, the City
5
     has only pled with the Plaintiffs to comply with the law and to tone down their
6
7    methods and tactics. Declaration of Donald Wayman, p. 18, ll. 9-11.
8           G.    Actions of City Relative to Enforcement of City Sign
9                 Regulations
10
11                      “Political” Sign Ordinance – SMC 10.38.050
12          At times, during the summer of 2020, the City removed a small number of
13   the Plaintiffs’ signs from public property because of the City’s belief in the
14   constitutionality of SMC 10.38.050, addressing “political” signs. Declaration of
15
     Donald Wayman, p. 21, ll. 16-19. But in October 2020, Plaintiffs’ attorney
16
     challenged the facial constitutionality of SMC 10.38.050, calling the City’s
17
     attention to Reed v. City of Gilbert. The City reevaluated its position on the
18
19
     constitutionality of SMC 10.38.050, and came to the conclusion that, based on

20   Reed, the regulation was, indeed, facially unconstitutional. Declaration of Donald
21   Wayman, p. 19, ll. 11-20. In the wake of that determination, the City took no action
22   against the Plaintiffs’ signs throughout the remainder of the fall 2020 political
23   season, and the Plaintiffs’ signs were allowed to exist unattended on City-owned
24
     rights-of-way alongside true political signs. Declaration of Donald Wayman, p.
25
     21, 15-20, p. 22, ll. 1-3.
26
                          Free-standing signs on public right-of-way-SMC 10.38.100
27
            After the Plaintiffs filed their Complaint (in December 2020), Plaintiffs
28
     resumed placing signs in public rights-of-way. Declaration of Donald Wayman,
29
30
     DEFENDANTS’ RESPONSE TO PLAINTIFFS’                       Evans, Craven & Lackie, P.S.
     MOTION FOR PRELIMINARY INJUNCTION                                    818 W. Riverside, Suite 250
                                                                           Spokane, WA 99201-0910
     - Page 9                                                     (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43    filed 05/12/21   PageID.743 Page 10 of 22




1     p. 22, ll. 7-8. This began in early 2021, long after the fall of 2020 political season
2     had ended. Declaration of Donald Wayman, p. 22, ll. 8-9.
3
             SMC 10.38.100 prohibits all free-standing signs in public rights-of-way.
4
      Declaration of Donald Wayman, p. 23, ll. 1-5. The City’s executive branch of
5
      government has a legal obligation to enforce its municipal laws, including the sign
6
7     regulations. Declaration of Donald Wayman, p. 23, ll. 17-20. Accordingly, City
8     employees, including Mr. Wayman, removed, and continue to remove those signs
9     from the public right-of-way.
10           Plaintiffs claim that, until recently, the City, in practice, allowed “free-
11
      standing signs” in public rights-of-way. See ECF 029, p. 2, ll. 23-24. But the City
12
      has never allowed free-standing signs on public rights-of-way (other than true
13
      political signs during political seasons under the now known to be unconstitutional
14
15
      SMC 10.38.050, and the Plaintiffs’ signs during the fall 2020 campaign season).
16    Declaration of Donald Wayman, p. 29, ll. 3-7. Mr. Wayman has been the City
17    Administrator for six years, and throughout those years any free-standing signs
18    discovered in public rights-of-way have been removed by the City with reasonable
19
      promptness. Declaration of Donald Wayman, p. 29, ll. 7-9. While Mr. Wayman
20
      has personally removed some of those signs over the years, more commonly the
21
      removal is done by City Public Works personnel. Declaration of Donald Wayman,
22
      p. 29, ll. 7-12.
23
24           Action spreadsheets spanning from 2016 through the present, attached as
25    Exhibit A to the declaration of City Code Enforcement Officer Erin Barnett,
26    document many the occasions when she or another City employee removed (or
27    required a citizen to remove) unlawful free-standing signs. Declaration of Donald
28
      Wayman, p. 30, 1-5. Declaration of Erin Barnett, Exhibit A. And, contrary to
29
      Plaintiffs’ claims of unequal enforcement (see e.g. ECF 029, p. 2, l. 24), the City’s
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                       Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                    818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
      - Page 10                                                    (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43    filed 05/12/21   PageID.744 Page 11 of 22




1     enforcement vis-à-vis unlawful free-standing signs has been uniform throughout
2     the years. Declaration of Donald Wayman, p. 30, ll. 5-7. Regardless of message
3
      or messenger, the City removes unlawful free-standing signs from public rights-
4
      of-way. Declaration of Donald Wayman, p. 30, ll. 7-14.
5
             With respect to Plaintiffs’ express or implied assertion that the City’s
6
7     removal of free-standing signs from the public right-of-way has been inconsistent
8     and sporadic, City personnel are not required to become, and cannot become
9     omnipresent. Declaration of Donald Wayman, p. 33, ll. 6-10. The City is not
10    required to prevent violations before they occur, whether the violation is of a speed
11
      limit or a sign regulation. Id. At most, the City is required to act within a
12
      reasonable time of discovering a violation and having an opportunity to respond.
13
      Id. And that is precisely what the City does. Id.
14
15
             The City’s Code Enforcement Officer does not work on weekends.
16    Declaration of Donald Wayman, p. 33, ll. 11-20. Thus, if an unlawful sign is
17    placed on a Friday evening or during the weekend – as the Plaintiffs have
18    repeatedly done – the earliest the Code Enforcement Officer can act on those signs
19
      is the following Monday morning (if the signs have not already been removed by
20
      the Plaintiffs or third-parties.) Declaration of Donald Wayman, p. 33, ll. 11-15.
21
      On occasion Mr. Wayman has encountered unlawful free-standing signs during a
22
      weekend and has removed them, rather than allowing the violation to persist until
23
24    Monday morning. Declaration of Donald Wayman, p. 33, ll. 15-18. But he is not
25    always in town on weekends, and when he is in town on the weekends he does not
26    examine every public right-of-way. Declaration of Donald Wayman, p. 33, 15-
27    20.
28
             In light of the above, it is possible that unlawful free-standing signs placed
29
      at certain times, such as on a weekend, a weekday night, or when the Code
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                       Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                    818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
      - Page 11                                                    (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43    filed 05/12/21   PageID.745 Page 12 of 22




1     Enforcement Officer is on vacation or consumed with other matters, might remain
2     standing longer than signs placed at other times. Declaration of Donald Wayman,
3
      p. 34, ll. 3-6. But that does not negate the City’s responsibility to enforce SMC
4
      10.38.100, or render it unconstitutional. Declaration of Donald Wayman, p. 34,
5
      ll. 5-7.
6
7            With regard to Plaintiffs’ claim that the City’s removal of free-standing
8     signs from the public right-of-way has been selective or discriminatory, the City
9     has removed, and continues to remove, all signs from the public right-of-way when
10    it discovers them, including signs posted by a group called “FALSE”. Declaration
11
      of Donald Wayman, p. 35, ll. 16-20, p. 36, ll. 1-20, p. 37, ll. 1-9. See also
12
      Declaration of Donald Wayman, p. 37, ll. 10-16.
13
             Plaintiffs claim that the “parking strips” along Selah’s two main
14
15
      thoroughfares (i.e. First Street/Highway 823 and Jim Cements Way/Highway 823)
16    are traditional public fora in Selah. ECF 029, p. 12, ll. 24, p. 13, ll. 13. But free-
17    standing signs have never been allowed on parking strips in Selah – which exist
18    on public rights-of-way. Declaration of Donald Wayman, p. 38, ll. 11-12. That is
19
      because of SMC 10.38.100, which expressly prohibits free-standing signs on
20
      public rights-of-way, including, but not limited to parking strips. Declaration of
21
      Donald Wayman, p. 38, ll. 11-14.
22
             Selah’s parking strips, which, again, exist on public rights-of-way, are
23
24    designed as vegetation beds, and the only structures the City has ever allowed
25    within the parking strips are overhead light posts and official government signs,
26    such as traffic signs. Declaration of Donald Wayman, p. 38, 19-20, p. 39, l.1. The
27    City’s Public Works personnel devote considerable time each week to maintaining
28
      the parking strips to enhance aesthetics. And allowing free-standing signs to be
29
      posted in the parking strips detracts from aesthetics, interferes with watering and
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                       Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                    818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
      - Page 12                                                    (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43    filed 05/12/21   PageID.746 Page 13 of 22




1     mowing, impedes the view of drivers on the street, potentially adversely impacts
2     adjacent businesses, and tend to obscure vehicle ingress and egress locations. See
3
      recitation of City’s reasons for prohibiting free-standing signs in parking strips,
4
      set forth in the Declaration of Donald Wayman on pages 39 through 45.
5
6
                                ARGUMENT AND AUTHORITY
7
             A.    Preliminary Injunction Standard(s)
8
             To obtain a preliminary injunction, a plaintiff must demonstrate that “(1)
9
10    [he] is likely to succeed on the merits of [his] claim; (2) [he] is likely to suffer
11    irreparable harm in the absence of preliminary relief; (3) the balance of hardships
12    in [his] favor; and (4) a preliminary injunction is in the public interest.” Int’l
13    Franchise Ass’n. Inc., v. City of Seattle, 803 F.3d 389, 399 (9th Circ. 2015, citing
14
      Winter v. NRDC Inc., 555 US 7, 20, 129 S. Cet. 365, 172 L.Ed. 2d 249 (2008).
15
      Whether the plaintiff is likely to succeed on the merits is a threshold inquiry.
16
      “[W]hen ‘a plaintiff has failed to show the likelihood of success on the merits [the
17
18
      court] need not consider the remaining three Winter elements.’” Garcia v. Google,
19    Inc., 786 F.3d 733, 740 (9th Circ. 2015, quoting Ass’n des Eleveurs de Canards et
20    d’Oies du Quebec v. Harris) 729 F.3d 937, 944 (9th Circ. 2013).
21           Preliminary injunctive relief is an “extraordinary remedy that may only be
22    awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter,
23
      supra, at 22, citing Mazurek v. Armstrong, 520 U.S. 968, 972, 117 S. Ct. 1865,
24
      138 L.Ed. 2d 162 (1997). In each case, courts “must balance the competing claims
25
      of injury and must consider the effect on each party of the granting or withholding
26
27    of the requested relief.” Winter, supra, at 24, quoting Amoco Production Co, 480
28    U.S. 531, 542, 107 S. Ct. 1396, 94 L.Ed. 2d 542 (1987).
29
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                      Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                   818 W. Riverside, Suite 250
                                                                           Spokane, WA 99201-0910
      - Page 13                                                   (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43   filed 05/12/21   PageID.747 Page 14 of 22




1            As “an extraordinary and drastic remedy”, Lopez v. Brewer, 680 F.3d 1068,
2     1072 (9th Circ. 2012) citing Mazurek v. Armstrong, 520 U.S. 968, 972, 117 S. Ct.
3
      1865, 138 L. Ed. 2d 162 (1997), a preliminary injunction “should not be granted
4
      unless the movant, by a clear showing, carries the burden of persuasion. Id.
5
             A preliminary injunction can be either prohibitory or mandatory.                     A
6
7     prohibitory injunction “prohibits a party from taking action” preserving the status
8     quo until the action is decided on the merits. Marlyn Nutroceuticals Inc. v. Mucos
9     Pharma GmbH & Co., 571 F.3d 873, 879 (9th Circ. 2009). On the other hand, a
10    mandatory injunction orders a party to act in a way that goes beyond maintenance
11
      of the status quo and “is particularly disfavored.”        Id. at 879.         Mandatory
12
      injunctions are generally not granted unless “extreme or very serious damage will
13
      result and are not issued in doubtful cases or where the injury complained of is
14
15
      capable of compensation and damages.” Id.
16           The 9th Circuit employs a “sliding scale” approach to preliminary
17    injunctions. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th
18    Circ. 2011). “Under this approach, the elements of the preliminary injunction test
19
      are balanced, so that a stronger showing of one element may off-set a weaker
20
      showing of another.” Id.
21
             B.    Mootness of Plaintiffs’ Motion Relative to SMC 10.38.050
22
             A trial court may properly deny a motion for preliminary injunction if the
23
24    issue is moot. “A case becomes moot when it has ‘lost its character as a present,
25    live controversy.’” Idaho Rivers United v. Hudson, 173 F.Supp.3d 1027, 1031 (D
26    Idaho 2016), partially quoting Oregon v. FREC, 636 F.3d 1203, 1206 (9th Circ.
27    2011).
28
             “[T]he repeal, amendment, or expiration of challenged legislation is
29
      generally enough to render a case moot and appropriate for dismissal.” Board of
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                      Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                   818 W. Riverside, Suite 250
                                                                           Spokane, WA 99201-0910
      - Page 14                                                   (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP       ECF No. 43     filed 05/12/21   PageID.748 Page 15 of 22




1     Trustees of the Glazing Health and Welfare Tr. v. Chambers, 941 F.3d 1195, 1198
2     (9th Circ. 2019).
3
             While voluntary cessation of alleged illegal conduct does not automatically
4
      deprive the tribunal of power to hear and determine a case, see County of Los
5
      Angeles v. Davis, 440 U.S. 625, 631, 99 S. Ct. 1379, 59 L. Ed. 2d 642 (1979), an
6
7     issue is moot if the defendant demonstrates that the challenged conduct cannot
8     reasonably be expected to reoccur. Adarand Constructors, Inc. v. Slater, 528 U.S.
9     216, 222, 120 S. Ct. 722, 145 L. Ed. 2d 650 (2000). A change in administrative
10    policy that accepts a plaintiff’s free speech arguments renders the claim moot. See,
11
      e.g. White v. Lee, 227 F.3d 1214, 1242-44 (9th Circ. 2000).
12
             In the instant case, the City has conceded that its “political” sign regulation,
13
      SMC 10.38.050 is facially unconstitutional, and has even admitted that in its
14
15
      Answer. Thus, the constitutionality of that provision is moot, and, to the extent
16    Plaintiffs’ motion for preliminary injunction relates to the constitutionality of that
17    provision, it should be denied.
18           C.     Application of Winter Factors
19
20                  Plaintiffs are unlikely to succeed on the merits because the sign
21                  regulation that the City is currently enforcing – SMC 10.38.100 -
                    is content-neutral, advances legitimate, significant City interests,
22
                    and leaves the Plaintiffs ample alternative means of expressing
23                  their message and beliefs.
24
25           In Reed v. Town of Gilbert, 576 U.S. 155, 135 S. Ct. 2218, 192 L. Ed. 2 236
26
      (2015), the court addressed the constitutionality of a city sign ordinance that
27
      included numerous content-based restrictions and exclusions, including
28
      restrictions for “ideological signs[s]” and “political sign[s]”. 576 U S. at 159-160.
29
30    In holding that the ordinance violated the First Amendment because the provisions
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                   Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                              818 W. Riverside, Suite 250
                                                                              Spokane, WA 99201-0910
      - Page 15                                                      (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43     filed 05/12/21   PageID.749 Page 16 of 22




1     of the sign code at issue were clearly content-based, the court said this about a
2     content-neutral prohibition against signs on public property:
3
4                  The town has ample content-neutral options available to
                   resolve problems with safety and aesthetics. For example,
5
                   its current code regulates many aspects of signs that have
6                  nothing to do with the sign’s message: size, building
7                  materials, lighting, moving parts, and portability. (Code
                   citation omitted.) And on public property, the town may
8
                   go a long way toward entirely forbidding the posting of
9                  signs, so long as it does so in an even-handed, content-
10                 neutral manner. See Taxpayers for Vincent, 466 U.S. at
11
                   817, 104 S. Ct. 2118, 80 L. Ed. 2d 772 (upholding-neutral
                   ban against posting signs on public property). (emphasis
12                 added)
13
14
                   576 U.S. at 173.
15
             The 9th Circuit has recognized and followed this guidance from Reed
16
17
      regarding the content-neutral prohibition of signs. In Lonestar Sec. and Video,
18    Inc. v. City of L.A., 827 F.3d 1192 (2016) the court considered the constitutionality
19    of city ordinances regulating mobile billboards. After finding that the regulations
20    at issue were content-neutral, the court held that the regulations survived First
21    Amendment scrutiny because they were narrowly tailored to advance a significant
22
      government interest, and the ordinances left open adequate alternative
23
      opportunities for expression. On the significant government interest issue, the
24
      court observed:
25
26                 The Supreme Court and this court have repeatedly
27                 confirmed that local governments may exercise their
28                 police powers to advance these goals [traffic control,
                   public safety, and aesthetics] by prohibiting intrusive or
29
                   slightly forms of expression. See Taxpayers for Vincent,
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                       Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                    818 W. Riverside, Suite 250
                                                                            Spokane, WA 99201-0910
      - Page 16                                                    (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43     filed 05/12/21   PageID.750 Page 17 of 22




1                  466 U.S. at 808; GK, Ltd. Travel v. City of Lake Oswego,
                   436 F.3d 1064, 1072-73 (9th Circ. 2006). Instead, we focus
2
                   on whether the mobile billboard regulations are narrowly
3                  tailored to the city’s interest.
4
                   827 F.3d at 1200.
5
6
             On the significant government interest of eliminating visual blight and
7
      promoting aesthetics, the court stated:
8
9                  None of the ordinances in this case are “substantially
10                 broader than necessary” to accomplish the city’s goals of
11
                   eliminating visual blight and promoting the safe and
                   convenient flow of traffic. Controlling case law compels
12                 our conclusion that the city’s interest in aesthetics alone
13                 justifies the ordinances. See Taxpayers for Vincent, 466
14
                   U.S. at 808 (holding that a total restriction on a certain type
                   of visual advertising is narrowly tailored because, by
15                 banning the type of signs that the city determined to
16                 constitute “visual clutter and blight,” the city “did no more
17                 than eliminate the exact source of evil it sought to
                   remedy”). Under this binding precedent, it is therefore
18
                   enough that the appellees believe that the advertising
19                 displays prohibited by the mobile billboard regulations
20                 detract from the city’s overall appearance; the outright ban
                   directly serves this stated interest.” (emphasis added)
21
22                 827 F.3d at 1201.
23           Here, the provision of the SMC relating to “free-standing signs” which the
24
      City is enforcing against all signs located in the public right-of-way is content-
25
      neutral and narrowly tailored to accomplish the City’s goals of eliminating visual
26
      blight, and promoting aesthetics, business development and success, and traffic
27
28
      safety.
29
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                        Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                     818 W. Riverside, Suite 250
                                                                             Spokane, WA 99201-0910
      - Page 17                                                     (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43    filed 05/12/21   PageID.751 Page 18 of 22




1            On the alternatives for expression issue, the Lonestar court recognized that,
2     to satisfy the First Amendment, a time, place, and manner regulation must “leave
3
      open ample alternative channels for communication.” 827 F.3d at 1201, quoting
4
      Clark v. Comty. For Creative Non-Violence, 468 U.S. 288, 293, 104 S. Ct. 3065,
5
      82 L. Ed. 2d 221 (1984). In holding that the ordinances at issue did that, the court
6
7     stated:
                   [T]he First Amendment does not guarantee the right to
8
                   communicate one’s views at all times and places or in any
9                  manner that may be desired. Heffron v. Int’l Society for
10                 Krishna Consciousness Inc., 452 U.S. 640, 647, 1010 S.
                   Ct. 2559, 69 L. Ed. 2d 298 (1981). However, a restriction
11
                   on expressive may be invalid if the remaining modes of
12                 communication are inadequate. Taxpayers for Vincent,
13                 466 U.S. at 812.
14
                   The mobile billboard ordinances leave open adequate
15                 alternative opportunities for advertising. The challenged
16                 regulations foreclose only one form of expression –
17                 mobile billboards – by placing limited restrictions on the
                   types of vehicles to which those mobile billboards may be
18
                   affixed for any vehicles whose primary purpose is
19                 something other than advertising and the manner in which
20                 billboard advertisements can be displayed on a motor
                   vehicle (in a permanent fashion and no larger than the
21
                   dimensions of the vehicle). Appellants are free to
22                 disseminate their messages through myriad other
23                 channels, such as stationary billboards, bus benches,
                   flyers, newspapers, or handbills. Appellants may also
24
                   paint signs on vehicles and attach decals or bumper
25                 stickers. Although mobile billboards are a unique mode
26                 of communication, nothing in the record suggests that
                   appellants’ over-all “ability to communicate effectively is
27
                   threatened.” Taxpayers for Vincent, 466 U.S. at 812.
28                 (emphasis added)
29
30
                   827 F.3d at 1201.
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                      Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                   818 W. Riverside, Suite 250
                                                                           Spokane, WA 99201-0910
      - Page 18                                                   (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43    filed 05/12/21   PageID.752 Page 19 of 22




1            Here, a free-standing sign placed in the City right-of-way is not the only
2     way an individual or organization can convey a message, political or otherwise, in
3
      the City of Selah. The Plaintiffs and others are free to express their ideas through
4
      marches, signs, banners, speeches, press conferences and chalk marking, and
5
      Plaintiffs have done all of that in Selah. They are also free to communicate their
6
7     ideas on social media, and Plaintiffs have done that as well. Indeed, the portion
8     of S.A.F.E.’s Facebook page which is open to the public boasts that S.A.F.E. has
9     680 members, and the page includes a detailed recitation of S.A.F.E.’s political
10    beliefs, aspirations, motives, and objectives. See Exhibit A to Declaration of
11
      Christopher J. Kerley. In sum, because the City’s facially-neutral free-standing
12
      sign regulation leaves open adequate alternative opportunities for Plaintiffs and
13
      others to convey their ideas and messages, the regulation does not violate the First
14
15
      Amendment.5
                Irreparable Harm
16
17
             The loss of First Amendment rights, where the plaintiff is likely to succeed
18    on the merits, constitutes irreparable harm. See Klein v. City of San Clemente, 684
19    F.3d 1196, 1207-08 (9th Circ. 2009). However, where the plaintiff has ample
20    alternative means of conveying his message, the court is free to give this factor
21
22
23    5
       Following Reed, supra, courts from other circuits have held that content-neutral
24    ordinances or regulations prohibiting or regulating signs on public property do not
      violate the First Amendment. See e.g., Constr. And Gen. Laborers Union No. 330
25
      v. Town of Grand Chute, 915 F.3d 1120 (7th Circ. 2018); Constr. And Gen.
26    Laborers Local Union No. 330 v. Town of Grand Chute, 297 F.Supp.3d 850 (ED
27    Wisc. 2018); Signs for Jesus v. Town of Penbroke, 977 F.3d 93 (1st Circ. 2020);
      Berg v. Vill. of Scarsdale, 2020 _WL_6749825 (SDNY 2020). See also Act Not
28
      to Stop War and End Racism Coal. v. District of Columbia, 846 F.3d 391 (DC
29    Circ. 2017).
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                      Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                   818 W. Riverside, Suite 250
                                                                           Spokane, WA 99201-0910
      - Page 19                                                   (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP      ECF No. 43     filed 05/12/21   PageID.753 Page 20 of 22




1     “minimal weight” in applying the Winter four-part test. See e.g. Tracy Rifle and
2     Pistol LLC v. Harris, 118 F.Supp.3d 1182, 1193 (ED Cal 2015).
3
             Here, Plaintiffs are unlikely to succeed on the merits for the reasons set forth
4
      above. In addition, because Plaintiffs have ample alternative means of conveying
5
      their message in the City of Selah, this factor should be given only minimal weight,
6
7     and it does not tip the scales of equity in favor of a preliminary injunction.
8
                   Balance of Hardships
9            Again, the Plaintiffs have multiple alternative means of conveying their
10    message in the City of Selah other than posting free-standing signs in the City
11    rights-of-way. And, for all of the reasons set forth in the Declaration of Donald
12    Wayman, allowing the posting of free-standing signs in the City rights-of-way by
13
      the Plaintiffs or anyone else would present multiple hardships and issues for the
14
      City, including blight, litter, interference with mowing, water and other
15
      maintenance, interfering with traffic, and potentially frustrating the success of
16
17
      businesses, particularly those located adjacent to parking strips.
                   Public Interest
18
19
             As recognized by the Supreme Court in Reed, supra, and by lower courts in
20    other cases, particularly Lonestar, supra, cities have a significant public interest
21    in promoting government interests such as those identified above. While certainly
22    speech on political issues/issues of public concern is a freedom to be protected, it
23    is not absolute. And, in this case, because Plaintiffs and others who wish to
24
      express/convey a political message in the City of Selah have ample ways to do so
25
      other than posting free-standing signs in the public rights-of-way, the City’s
26
      interests outweigh First Amendment concerns in this situation.
27
28
29
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                        Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                     818 W. Riverside, Suite 250
                                                                             Spokane, WA 99201-0910
      - Page 20                                                     (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43   filed 05/12/21   PageID.754 Page 21 of 22




1                                         CONCLUSION
2
3            Based on the foregoing argument and authorities, the City respectfully
4     requests that Plaintiffs’ Motion for Preliminary Injunction be denied.
5            DATED this 12th day of May, 2021.
6
7                                      EVANS, CRAVEN & LACKIE, P.S.
8
                                       By: /s/ Christopher J. Kerley     .
9
                                       CHRISTOPHER J. KERLEY, WSBA #16489
10                                     ckerley@ecl-law.com
11                                     Among Attorneys for Defendants
12
                                       By: /s/ D.R. Case                                       .
13                                     D. R. (ROB) CASE, WSBA #34313
14                                     City of Selah
15
                                       115 West Naches Avenue
                                       Selah, WA 98942
16                                     Telephone (509) 698-7330
17                                     Rob.Case@selahwa.gov
18                                     Among Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28
29
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                     Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                  818 W. Riverside, Suite 250
                                                                          Spokane, WA 99201-0910
      - Page 21                                                  (509) 455-5200; fax (509) 455-3632
     Case 1:20-cv-03228-RMP     ECF No. 43    filed 05/12/21   PageID.755 Page 22 of 22




1                             CERTIFICATE OF SERVICE
2
             I hereby certify that on May 12, 2021, I caused the foregoing to be
3
      electronically filed with the Clerk of the Court using the CM/ECF System which
4
      will effectuate service of a copy of such filing to the following counsel/parties of
5
6     record:
7      Attorneys for Plaintiffs                    Email Addresses:
       PERKINS COIE LLP
8
       1201 Third Avenue, Suite 4900
9      Seattle, WA 98101-3099
10     Telephone: 206.359.8000
11
       Facsimile: 206.359.9000
12     Carolyn Gilbert, WSBA No. 51285             JCutler@perkinscoie.com
13     Joseph P. Cutler, WSBA No. 37234            CarolynGilbert@perkinscoie.com
14     Reina Almon-Griffin, WSBA No. 54651         RAlmon-Griffin@perkinscoie.com
       Jane E. Carmody, WSBA No. 55409             JCarmody@perkinscoie.com
15
16
17     Co-Counsel and Attorneys for Plaintiffs
       American Civil Liberties Union
18
       Washington Foundation
19     P.O. Box 2728
20     Seattle, WA 98111
       Telephone: 206.624.2181
21
                                                   Talner@aclu-wa.org
22     Antoinette M. Davis, WSBA No. 29281         tdavis@aclu-wa.org
23     Nancy Talner, WSBA No. 11196                cpardue@aclu-wa.org
       Crystal Pardue, WSBA No. 54371
24
            DATED this 12th day of May, 2021.
25
26                                        EVANS CRAVEN & LACKIE, P.S.
27
                                          By     s/ Christopher J. Kerley   .
28                                        CHRISTOPHER J. KERLEY, WSBA #16489
29
30
      DEFENDANTS’ RESPONSE TO PLAINTIFFS’                      Evans, Craven & Lackie, P.S.
      MOTION FOR PRELIMINARY INJUNCTION                                   818 W. Riverside, Suite 250
                                                                           Spokane, WA 99201-0910
      - Page 22                                                   (509) 455-5200; fax (509) 455-3632
